 

 

 

 

 

of Texas

Case 18-36401 Document 19 Filed in TXSB on 12/11/18,$°$}$9§$§1§;§£t@0un5
FiLED

  

Fill in this information to identify your case:
Debtor 1 Pragati Vaidya

DEC 1 1 2018

N/A Daw'dJ mt .
Debtorz ~~~\-d'e ,Cle c°
(Spouse,iffiling) FirstName Mldu\eNa\-ne l y rk of un

 

 

United States Bankruptcy Court for the:SOUfhem DiSfrin Of TeXaS

Case number 18'36401 n Check if this iS an
‘" k"°`”“) amended filing

 

Official Form 1060
Schedule C: The Property You Claim as Exempt 04/16

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed-on Schedule A/B.' Property (Official Form 106AlB) as your source, list the property that you claim as exempt. lt more
space is needed, fill out and attach to this page as many copies of Part 2.' Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory |imit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds_may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amountl your exemption
would be limited to the applicable statutory amount.

m ldentify the Property You Claim as Exempt

 

1. Which set of exemptions are you claiming? Check one only, even if your spouse is ming with you.

M You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
l;l You are claiming federal exemptions 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption

 

 

 

 

 

Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Schedule A/B
Brief . . t Prima[y Homestead Residc 398,000 n $ Homestead Exemptlon
description
|_ine from m 100% of fair market value, up to
SchedU/e A/B'~ any applicable statutory limit
Brief
description: --_--_-_ $ n $
Line from L_.l 100% of fair market value, up to
Schedule A/B_~ _" any applicable statutory limit
Brief
description: ______- $ n $
Line from n 100% of fair market value, up to
Schedule A/B_~ ___ any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
m No
M Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
n No
w Yes

Ofncial Form 1060 Schedule C: The Property You Claim as Exempt 4 " page 1 of1_

Case 18-36401 Document 19 Filed in TXSB on 12/11/18 Page 2 of 4
nebtor 1 Pragatl Valdya 401

First Name Middle Name Last Name

Case number (irknown) 18'36

 

 

 

 

 

Official Form 1060

 

 

 

 

 

 

 

 

 

 

Schedule C: The Property You Claim as Exempt

 

 

 

 

 

 

 

 

 

 

 

mAdditional Page
z Brief description of the property and line Current value of the Amount of the exemption you claim Specific laws that allow exemption

on Schedule A/B that lists this property portion you own

Copy the value from Check only one box for each exemption

Schedule A/B
Brief
description: $ cl $
|_ine from n 100% of fair market value, up to
Schedule A/B; any applicable statutory limit
Brief
description: $ l:l $
Line from Cl 100% of fair market value, up to
Schedule A/B_~ any applicable statutory limit
Brief
description: $ m $
Line from n 100% of fair market value, up to
Schedule A/B; any applicable statutory limit
Brief
description: $ n $
Line from n 100% of fair market value, up to
Schedule A/B_- any applicable statutory limit
Brief
description: $ m $
Line from n 100% of fair market value, up to
Schedule A/B; any applicable statutory limit
Brief
description: $ m $
Line from El 100% of fair market value, up to
Schedule A/B_' any applicable statutory limit
Brief
description: $ m $
Line from Cl 100% of fair market value, up to
Schedule A/B; any applicable statutory limit
Brief
description: $ a $ _______
Line from l;l 100% of fair market value, up to
Schedule A/B; any applicable statutory limit
Brief
description: $ n $
Line from n 100% of fair market value, up to
Schedule A/B; any applicable statutory limit
Brief
description: $ n $ ____
Line from n 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ n $ ______
Line from n 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ n $
Line from a 100% of fair market value, up to
Schedule A/B: any applicable statutory limit

 

page 2_ of1_

Prth Details Case 13-36401 Documeni 19 Filed in szB on 12/11/18

HARRIS COUNTY APPRAISAL DISTRICT
REAL PROPERTY ACCOUNT INFORMATION

Page 3 of 4 Page 1 Of2

Tax Year: 2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1287220010002 §§print
Owner and Property Information
Owner Name & VAIDYA PRAGATI Legal Descriptlon: LT 2 BLK 1
Mai|ing Address: 5531 PINE ST UNIT S PINE STREET T/H
HOUSTON Tx 77081"7338 Property Address: 5531 PINE ST # S
HOUSTON TX 77081
State Class Code Land Use Code Land Tota| Neighborhood Neighborhood Marl<et Area Map Key
Area Living Group Facet Map®
Area .
A1 -- Real, 1001 -- 1,566 2,668 7492.08 1258 122 -- lB Meyerland, 5154A 531]
Residential, Residential SF SF Maplewood,
Single-Family Improved Westbury Areas
Value Status Information
Value Status Notice Date Shared CAD
Noticed 04/13/2018 No
Exemptions and Jurisdictions
Exemption Type lDistricts Jurisdictions Exemption ARB Status 2017 2018
Value Rate Rate
Residential 001 HOUSTON ISD 105,000 Certified: 1.206700 1.206700
Homestead 08/10/2018
Certified:
040 HARRIS COUNTY 80,000 08/10/2018 0.418010 0.418580
Certified:
041 HARRIS CO FLOOD CNTRL 80,000 08/10/2018 0.028310 0.028770
042 PORT 0F HousToN AuTi-iY 80 000 Certified: 0 012560 0 011550
' 08/10/2018 ' '
Certified:
043 HARRIS CO HOSP DIST 80,000 08/10/2018 0.171100 0.171080
Certified:
044 HARRIS CO EDUC DEPT 80,000 08/10/2018 0.005195 0.005190
HOU COMMUNITY Certified:
048 COLLEGE 40,000 08/10/2018 0.100263 0.100263
Certified:
061 CITY OF HOtlSTON 80,000 08/10/2018 0.584210 0.588310
Texas law prohibits us from displaying residential photographs, sketches, floor plans, or information indicating the age
of a property owner on our website. You can inspect this information or get a copy at HCAD's information center at
13013 NW Freeway.

 

 

 

 

 

 

 

 

Valuations
Value as of Janua 1, 2017 Value as of Janua 1, 2018
Market raised Market
Land 112,995 Land 112,995
Improvement 287,005 Improvement 287,005
otal 400,000 400,000 Total 400,000 400,000
Land
Market Value Land
. . . site unit . size site Appr Appr Totai unit Ad.j
Lme Descr'ptlon Code Type Un'ts Factor Factor F§)C/;;r Rgs':n Adj Price H?;; Value
1 1001 -- Resvlmproved Table SF1 SF 1,500 1.00 1.00 1.00 -- 1.00 75.00 75.00 112,500.00
a ue

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

hups;//pubiic§hcad.Org/records/Prini.asp?i;axyeéi=zo1S&acct=izsmooi0002&card=`1&...` 12/1'1/2018

 

P““t Detalls case 13-36401 Documem 19 Filed in szB on 12/11/18 Page 4 of 413age 2 °fz

 

 

 

 

2 1001 -- Res Improved Table SF3 SF 66 1.00 0.10 1.00 -- 0.10 75.00 7.50 495.00
Value
Bui|ding
Bui|ding Year Built Type Style Quality Impr Sq Ft Bui|ding Details
1 2014 Residential Single Family Residential 1 Family Excellent 2,668 * Displayed

 

 

 

 

 

 

 

* All HCAD residential building measurements are done from the exterior, with individual measurements rounded to
the closest foot. This measurement includes all closet space, hallways, and interior staircases. Attached garages are
not included in the square footage of living area, but valued separately. Living area above attached garages is included
in the square footage living area of the dwelling. Living area above detached garages is not included in the square
footage living area of the dwelling but is valued separate|y. This method is used on all residential properties in Harris
County to ensure the uniformity of square footage of living area measurements district-wide. There can be a
reasonable variance between the HCAD square footage and your square footage measurement, especially if your
square footage measurement was an interior measurement or an exterior measurement to the inch.

 

 

 

Bui|ding Details (1)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bui|ding Data Bui|ding Areas
Element Detail Description Area
FOundatiOn Type Slab oPEN FRAME PORCH LwR 40
Exterior Wall StUCCO OPEN FRAME PORCH PRI 68
Heating / AC Central Heat/AC BASE AREA UPR 1,072
Grade Adjustment A BASE AREA PRI 980
Physical Condition Average BASE AREA LWR 616
Cond / Desir / Util Average FRAME GARAGE LWR 400
Element UnltS OPEN FRAME PORCH LWR 48
Room: Rec 1
Fireplace: Direct Vent 1
Room: Ha|f Bath 1
Room: Bedroom 3
Room: Total 8
Room: Full Bath 3

 

 

 

 

https://public.hcad.org/records/Print.asp?taxyear=ZO18&acct=1287220010002&card=1&... 12/1 1/2018

